DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	 Applicants’ response of January 13, 2022, to the non-final action mailed July 15, 2021, has been entered. No claims have been amended, claims 3, 5-7, 10, 12, 14, 16, 18-20, 22, 27, 29, 31, 34, 35, and 37-104 have been cancelled, and claims 105-107 have been newly added.  Accordingly, claims 1, 2, 4, 8, 9, 11, 13, 14, 17, 19, 21, 23-26, 28, 30, 32, 33, 36, and 105-107 are pending and under consideration

Response and Claim Rejections - 35 USC § 103
	Applicant’s amendment necessitates the new rejection of claims 105-107.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4, 8, 9, 11, 13, 14, 17, 21, 23-26, 28, 30, 32, 33, and 36 remain rejected and claims 105-107 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Atala et al. (Pub. No.: US 2006/0240061; Pub. Date: Oct. 26, 2006), Quint et al. (PNAS; May 31, 2011, vol 108, no. 22 9214-9219), and (Liao et al. Biomaterials 2010; 31(34):8911-8920 page 3 paragraph 3; IDS) for reasons of record.
	The claims recite a method of forming a graft for implantation into a subject comprising:
(i)    forming an electrospun scaffold comprising a tubular matrix formed 	from nanofibers that comprise a blend of a biodegradable synthetic polymer and 	a biopolymer, wherein the tubular matrix comprises an external surface, an 	internal surface, and a lumen extending therethrough and wherein the tubular 
(ii)    culturing a population of extracellular matrix-producing cells on the 				electrospun tubular scaffold to form a tissue-engineered tubular construct;
(iii)    decellularizing the tissue-engineered tubular construct to form a tissue-			engineered scaffold; and
(iv)    culturing endothelial cells from the subject on the tissue-engineered 				scaffold to form a graft for implantation into the subject.

	Regarding claims 1, 4, and 8 Atala discloses a method of preparing artificial blood vessel with endothelial cells (abstract) comprising electrospinning a matrix into a tubular configuration [0007] and [0008], wherein the tubular matrix is spun into nanofibers from a blend of one natural component and one synthetic polymer ([0013], [0016], [0043], and [0062]) of gelatin and polyglycolic acid ([0065] and [0066]), wherein the electrospinning process fibers can be layered ([0058] and [0099]), and coating the electrospun matrix with endothelial cells to form a tissue engineered blood vessel that my function as a native in vivo blood vessels [0007]. The layering would read on an external surface, an internal surface and a lumen extending there through; and wherein Atala discloses methods to vary porosity in accordance with the needs and specification of the cells to be grown within them wherein the pre size can be up to 100µm ([0063] and [0078]).  Accordingly, it would have been prima facie obvious for one of ordinary skill in the art to form a matrix 

	However, in the same field of endeavor of engineered blood vessels (abstract) Quint discloses the steps of culturing a population of extracelluar matrix producing cells and  decellularizing  said cells in the engineered blood vessel (abstract and page 9218 column 1 paragraph 3).
	Additionally, in the same field of endeavored of electrospun fibers with seeded cells,  Liao discloses porosity of 87% (page 3 paragraph 3; IDS).

	Pursuant to MPEP 2144.05(II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally .

	Regarding claim 2, Atala disclose therein the natural material is preferable from 25 to75% by weight and the synthetic material is preferably from 25 to 75 percent [0069], which overlaps the instantly claimed ranges.	



	Regarding claim 11, Atala discloses wherein the flow rate of solution streaming from a container can be increase or decreased at different points by programming the pump ([0052] and [0058]).

	Regarding claim 13, Atala discloses wherein a container may have a flow rate of 3.0 mL/hr [0168].

	Regarding claim 17, Atala discloses wherein pores can be made by mixing in porogenic materials such as salts or other extractable agents, the dissolution of which will leave holes of defined sized in the matrix ([0063] and [0078]) wherein the solution is water, 2,2,2-trifluoroethanol, 1,1,1,3,3,3-hexafluoro-2-propanol (also known as hexafluoroisopropanol or HFIP), or combinations thereof [0071].

	 




	Regarding claims 24, Quint discloses culturing a population of ecm producing cells in a bioreactor over a period of 10 weeks under pulsatile culture conditions  wherein the matrix  is around a silicone tube (page 9218 column 1 paragraph 3).

	Regarding claims 25-26, and 28, Atala discloses altering the pressure in the  preconditioning chamber  to mimic the pulse rate of blood through native vessels  wherein the pressure/pulse rate is gradually increased  (as such the fluid is compressed within the system as more fluid is pumped or the mechanism increases the pressure to increase the pressure/pulse rate)  [0048]-[0049] by moving biological fluid through from one end of the preconditioning chamber through the seeded matrix and out the other end of the chamber in a closed loop fluid flow system [0009], wherein the viscosity of the biological fluid can be altered; and wherein the biological fluid can be pumped using any pumping mechanisms such as a gear pump [0148], (a  hydraulic system).

	Regarding claim 30, the combination of Quint and  Atala discloses wherein the matrix  is around a silicone tube (page 9218 column 1 paragraph 3) and altering the pressure in the  preconditioning chamber  to mimic the pulse rate of blood through native vessels  wherein the pressure/pulse rate is gradually increased  [0048]-[0049] to induce a wall shear in the range of about 1to about 30 dynes/cm3 and to induce a wall pressure distribution in the engineered blood vessel in a range of about 60 to 200mmHg [0010].  

	Regarding claim 32, Atala discloses wherein the method of seeding the matrix with endothelial cells occurs in a bioreactor ([0008], [0048], and [0049]).  



	Regarding claim 36, Atala discloses wherein the graft is conditioned by moving a fluid through the lumen at a pulsed flow rate that varies from 1 to 30 dyne/cm2 ([0010], [0048], and [0049]).

Regarding claims 105-107,  Liao discloses porosity of 87% (page 3 paragraph 3; IDS), which falls within the instantly claimed ranges.
	It would have been prima facie obvious to one of ordinary skill in the at the time of filing to combine the disclosures of Atala et al., Quint et al., and Liao et al. to include the steps of culturing a population of extracelluar matrix producing cells and  decellularizing  said cells in the method of engineering blood vessel (abstract and page 9218 column 1 paragraph 3) as disclosed by Quint wherein the engineered blood vessels  are formed  by electrospinning a matrix into a tubular configuration [0007] and [0008], wherein the tubular matrix is spun into nanofibers from a blend of one natural component and one synthetic polymer ([0013], [0016], [0043], and [0062]) of gelatin and polyglycolic acid ([0065] and [0066]), wherein the electrospinning process fibers can be layered ([0058] and [0099]), and coating the electrospun matrix with endothelial cells to form a tissue engineered blood vessel that my function as a native in vivo blood vessels [00070], wherein the porosity is greater than 50% as disclosed by Liao. The layering would read on an external surface, an internal surface and a lumen extending therethrough as disclosed by Atala as a matter of combining prior art elements according to known methods to yield predictable results, 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.



Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the new rejection, they are addressed as follows: 



	Applicant’s argument has been fully considered and not found persuasive.  In response to Applicant making the same argument as found in Applicant’s previous response of June 1, 2021 about Atala the seeding of the matrix Examiner does not agree.  Atala discloses preparing tissue engine blood vessels made from electrospun matrices, wherein the electrospun matrices are seeded with endothelial cells wherein the fluids moved through the tubular matrix is a culture medium [0011].  The matrix can be an electrospun matrix [0009].    Accordingly, the blood vessels made from electrospun matrices seeded with endothelial cells would read on the instantly claimed electrospun tubular scaffold cultured/seeded with endothelial cells [0007].   With respect to Applicant’s argument concerning Atala not disclosing bulk porosity specifically.  This has been fully 


	Applicant traverses the 103 type rejection arguing that the proposed combination of Atala and Quint unnecessarily complicates Atala.   At a minimum, the Office’s proposed rational would add to process steps to Atala’s method.  Such steps would   add significant time and expense to Atala’s tissue engineering method as Atala teaches that the electrospun matrix already possesses the necessary combination of chemical and mechanical properties to produce a tissue engineered blood vessel.  The combination of Quint and Atals would render Atala unsatisfactory for its intended purpose.  Quint’s process requires that the electrspoun matrix of Atala includes an extracellular matrix layer between the elecrospun matrix and the endothelial cells.  It is unknown how this extra layer would impact the release of the therapeutic agent would be impacted and the 
	Applicant’s argument concerning the combination of Atala and Quint has been fully considered, but not found persuasive.   Pursuant to MPEP 2141 a patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.  In this case, Atala does not disclose the step of decellularizing the tissue engineered tubular contract and then recellularizing the tissue engineered scaffold.  However, in the same field of endeavor of engineered blood vessels (abstract) Quint discloses the steps of decellularizing  the cells in the engineered blood vessel and culturing a population of extracelluar matrix producing cells (abstract and page 9218 column 1 paragraph 3).  One of ordinary skill in the art would be motivated to do so as decellularizing engineered vessels leave behind robust extracellular matrix of the graft 

	Thus, the rejection is maintained for reason of record and foregoing discussion.


	Applicant traverses the rejection of claim 9, arguing claim 9 involves depositing two separate solutions, which is not disclosed by the prior art.  Atala suggests the porogen 

	Applicant’s argument concerning the two separate solutions of claim 9 has been fully considered, but not found persuasive.  	Atala discloses the electrically charged solution [0051] of the two polymers ([0043] and [0055]), wherein fibers of different compositions can be electrospun from multiple sources to create layer so intermixed or different materials [0075] and   discharged onto a grounded rotating mandrel  [0056] forming a tubular matrix [0060],  wherein pores can be made by mixing in porogenic materials such as salts or other extractable agents, the dissolution of which will leave holes of defined sized in the matrix ([0063] and [0078]).  As fibers can be spun form multiple sources, Atala discloses multiple solutions.

	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.